DISMISSED and Opinion Filed this August 15, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                      No. 05-13-00516-CR
                                      No. 05-13-00517-CR

                           DONALD GENE BLANTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th District Court
                                   Kaufman County, Texas
                          Trial Court Cause Nos. 23078-86, 23592-86

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Lang
        Donald Gene Blanton appeals from the trial court’s denial of his motions for nunc pro

tunc judgment entered in these cases. The trial court has filed a certification indicating appellant

“is attempting to appeal [the trial court’s] denial of a motion which is not a proper motion for

judgment nunc pro tunc and not otherwise an appealable order.” Without addressing the merits

of the trial court’s reasoning for denying appellant’s motions, we dismiss these appeals for want

of jurisdiction.

        In its March 28, 2013 and April 1, 2013 orders, the trial court explained that appellant

was attempting to obtain “a judicial determination regarding the validity or admissibility of prior

convictions alleged for enhancement or offered in evidence at punishment.” The trial court

stated it could correct clerical errors but not those resulting from judicial reasoning and it
determined each of appellant’s motions was “not a proper request for entry of judgment nunc pro

tunc.”1

          An order denying a motion seeking nunc pro tunc relief is not appealable. See Sanchez v.

State, 112 S.W.3d 311, 312 (Tex .App.—Corpus Christi–Edinburg 2003, no pet.) (no jurisdiction

to review order denying a request for judgment nunc pro tunc to correct jail time credit); Everett

v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. ref’d) (no jurisdiction over appeal from

order denying judgment nunc pro tunc); Allen v. State, 20 S.W.3d 164, 165 (Tex. App.—

Texarkana 2000, no pet.) (an order denying judgment nunc pro tunc is not appealable, the court

of appeals has no jurisdiction, and the correct way to attack it is with a mandamus proceeding).

See also Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008) (holding court of

appeal lacked jurisdiction to review appeal challenging trial court order denying defendant’s

motion seeking additional time credit); State v. Ross, 953 S.W.2d 748, 752 (Tex. Crim. App.

1997) (dicta suggesting mandamus rather than appeal is the remedy if the trial court denies the

State’s motion for a nunc pro tunc order).

          We dismiss the appeals for want of jurisdiction.




                                                                         /Douglas S. Lang/
                                                                         DOUGLAS S. LANG
                                                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130516F.U05




     1
        The record on appeal contains the motion for judgment nunc pro tunc in cause no. 05-13-00517-CR. In response to an order from this
Court, the Kaufman County Clerk filed a supplemental clerk’s record in cause no. 05-13-00516-CR purporting to contain appellant’s motion for
entry of judgment nunc pro tunc in that case but actually containing a duplicate copy of the motion in cause no. 05-13-00517-CR.



                                                                   –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DONALD GENE BLANTON, Appellant                     On Appeal from the 86th District Court,
                                                   Kaufman County, Texas
No. 05-13-00516-CR         V.                      Trial Court Cause No. 23078-86.
                                                   Opinion delivered by Justice Lang.
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 15th day of August, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DONALD GENE BLANTON, Appellant                     On Appeal from the 86th District Court,
                                                   Kaufman County, Texas
No. 05-13-00517-CR        V.                       Trial Court Cause No. 23592-86.
                                                   Opinion delivered by Justice Lang.
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 15th day of August, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –4–